Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/05/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. including features of the half-bridge circuit being a part of a resonant converter having specific start-up duty ratios.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  	Regarding claim 1, in line 26, “the first pulse” should read as “an initial pulse” or such to avoid confusion with “a first pulse”;in line 28, “the first pulse” should read as “an initial pulse” or such to avoid confusion with “a first pulse” of the first control signal.	Regarding claim 7, in line 5 “the first duty rate” should read as “the second duty rate”.	Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claims 5, “the determined switching frequency” renders the claim to be indefinite as it lacks antecedent basis. For examining purposes, the claim is interpreted to depend on claim 3, where antecedent basis is present: “a switching frequency is determined by the control unit”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gong et al. (US Patent Application Publication US 2015/0318778 A1, hereinafter “Gong”).	Regarding claim 1, Gong discloses (see Fig. 2 and Fig. 11) a converter with half-bridge circuit (comprising Q1 and Q2), comprising: a primary side circuit, comprising: a voltage source (Vi); a first switch (Q1), wherein a first end of the first switch (top end of Q1) is coupled to a first end of the voltage source (top end of Q1 is coupled to top end of V1); a second switch (Q2), wherein a first end of the second switch (top end of Q2) is coupled to a second end of the first switch (bottom end of Q1) and a second end of the second switch (bottom end of Q2) is coupled to a second end of the voltage source (bottom end of Q2 is coupled to bottom end of Vi); a first resonant capacitor (C1), wherein a first end of the first resonant capacitor (top end of C1) is coupled to the first end of the first switch (top end of C1 is coupled to top end of Q1); a second resonant capacitor (C2), wherein a first end of the second resonant capacitor (top end of C2) is coupled to a second end of the first resonant capacitor (top end of C2 is coupled to bottom end of C1) and a second end of the second resonant capacitor (bottom end of C2) is coupled to the second end of the second switch (bottom end of C2 is coupled to bottom end of Q2); a resonant inductor (Lrt), wherein a first end of the resonant inductor (left end of Lrt) is coupled to the second end of the first switch and the first end of the second switch (left end of Lrt is coupled to bottom end of Q1 and top end of Q2); a transformer (“Transformer”), wherein a first end of a primary side of the transformer (top end of left-side winding of “Transformer”) is coupled to a second end of the resonant inductor (top end of left-side winding of “Transformer” is coupled to right end of Lrt) and a second end of the primary side of the transformer (bottom end of left-side winding of “Transformer”) is coupled to the second end of the first resonant capacitor and the first end of the second resonant capacitor (bottom end of left-side winding of “Transformer” is coupled to bottom end of C1 and top end of C2); and a control unit (control IC, see [0065]) coupled to the first switch and the second switch to generate a first control signal (see Fig. 11, Vgs1) for turning on or turning off the first switch and a second control signal (see Fig. 11, Vgs2) .

	Regarding claim 2, Gong discloses (see Fig. 2 and Fig. 11) wherein the sum of the first duty rate and the second duty rate is 100% (see Fig. 11, the sum of duty of Vgs1 and Vgs2 is 100%).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first duty rate and the second duty rate are determined according to an inductance value of the resonant inductor, a current parameter correlated with a maximum allowable current value of the first switch and the second switch, a voltage value of the second resonant capacitor and a switching frequency determined by the control unit.”.	Claim 4 is objected due to its dependency on claim 3.	Claim 5, as best understood, is objected due to its dependency on claim 3.	Regarding Claim 6, none of the cited prior art alone or in combination disclose or teach wherein the control unit obtains a current value of the resonant inductor by an inductance sensing element, and the control unit determines the first duty rate and the second duty rate according to the current value of the resonant inductor and an allowable upper limit of the current of the resonant inductor.”.	Regarding Claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control unit stores a cross-reference list, which records a duty time corresponding to the first duty rate and a duty time corresponding to the second duty rate; the duty time corresponding to the first duty rate and the duty time corresponding to the first duty rate are determined according to an inductance value of the resonant inductor, a current parameter correlated with a maximum allowable current value of the first switch and the second switch and a voltage value of the second resonant capacitor corresponding to the current parameter.”.
	Claims 8 and 9 are objected due to their dependency on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2015/0381060 A1 discloses a quasi-resonant half-bridge converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838